Exhibit 10.5

 

AMENDED AND RESTATED SALE AND CONTRIBUTION AGREEMENT

 

between

 

FS ENERGY AND POWER FUND,

 

as Seller

 

and

 

GLADWYNE FUNDING LLC,

 

as Purchaser

 

Dated as of September 11, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

SECTION 1.1

Definitions

1

 

 

 

SECTION 1.2

Other Terms

4

 

 

 

SECTION 1.3

Computation of Time Periods

4

 

 

 

ARTICLE II

CONVEYANCES OF TRANSFERRED ASSETS

5

 

 

 

SECTION 2.1

Conveyances

5

 

 

 

SECTION 2.2

Indemnification

6

 

 

 

ARTICLE III

CONSIDERATION AND PAYMENT; REPORTING

7

 

 

 

SECTION 3.1

Purchase Price

7

 

 

 

SECTION 3.2

Payment of Purchase Price

7

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

7

 

 

 

SECTION 4.1

Seller’s Representations and Warranties

7

 

 

 

SECTION 4.2

Reaffirmation of Representations and Warranties by the Seller

12

 

 

 

ARTICLE V

COVENANTS OF THE SELLER

12

 

 

 

SECTION 5.1

Covenants of the Seller

12

 

 

 

ARTICLE VI

WARRANTY ASSETS

14

 

 

 

SECTION 6.1

Warranty Transferred Assets

14

 

 

 

ARTICLE VII

CONDITIONS PRECEDENT

14

 

 

 

SECTION 7.1

Conditions Precedent

14

 

 

 

ARTICLE VIII

MISCELLANEOUS PROVISIONS

15

 

 

 

SECTION 8.1

Amendments, Etc.

15

 

 

 

SECTION 8.2

Governing Law: Submission to Jurisdiction

15

 

 

 

SECTION 8.3

Notices

16

 

 

 

SECTION 8.4

Severability of Provisions

16

 

 

 

SECTION 8.5

Reserved; Further Assurances

16

 

 

 

SECTION 8.6

No Waiver; Cumulative Remedies

17

 

 

 

SECTION 8.7

Counterparts

17

 

 

 

SECTION 8.8

Binding Effect; Third-Party Beneficiaries

17

 

 

 

SECTION 8.9

Merger and Integration

17

 

i

--------------------------------------------------------------------------------


 

SECTION 8.10

Headings

17

 

 

 

SECTION 8.11

Non-Petition; Limited Recourse

18

 

ii

--------------------------------------------------------------------------------


 

This AMENDED AND RESTATED SALE AND CONTRIBUTION AGREEMENT, dated as of September
11, 2014 (as amended, supplemented or otherwise modified and in effect from time
to time, this “Agreement”), between FS Energy and Power Fund, a Delaware
statutory trust, as seller (in such capacity, the “Seller”) and Gladwyne Funding
LLC, a Delaware limited liability company, as purchaser (in such capacity, the
“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Seller and Purchaser entered into that certain Sale and
Contribution Agreement, dated as of May 19, 2014 (the “Existing Sale and
Contribution Agreement”);

 

WHEREAS, the Purchaser purchased and received as a capital contribution certain
loans and related assets pursuant to the Existing Sale and Contribution
Agreement prior to the Restatement Date (as defined below), and may also wish to
purchase and receive certain loans, bonds and related assets from time to time
on or after the Restatement Date;

 

WHEREAS, the Seller sold, assigned and contributed certain loans and related
assets pursuant to the Existing Sale and Contribution Agreement prior to the
Restatement Date, and may also wish to sell, assign and contribute certain
loans, bonds and related contracts to the capital of the Purchaser on the
Restatement Date and from time to time on each Subsequent Conveyance Date; and

 

WHEREAS, the Seller and Purchaser desire to amend and restate the Existing Sale
and Contribution Agreement upon the terms and conditions hereinafter set forth;

 

WHEREAS, the Purchaser will issue certain floating rate notes due 2024 (the
“Notes”) pursuant to an indenture dated as of the date hereof (the “Indenture”),
by and between the Purchaser, as Issuer, and Citibank, N.A., as trustee (the
“Trustee”); and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Existing Sale and Contribution Agreement
is hereby amended and restated as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1                                 Definitions. As used in this
Agreement, the following terms shall have the following meanings (such meanings
to be equally applicable to both the singular and plural forms of the terms
defined).

 

1

--------------------------------------------------------------------------------


 

“Adverse Claim” means any claim of ownership or any Lien, title retention, trust
or other charge or encumbrance, or other type of preferential arrangement having
the effect or purpose of creating a Lien.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Applicable Law” means for any Person all laws, rules, regulations (including
temporary and final income tax regulations), statutes, treaties, codes,
ordinances, permits, certificates, orders, licenses of and interpretations by
any Official Body applicable to such Person and applicable judgments, decrees,
injunctions, writs, awards or orders of any court, arbitrator or other
administrative, judicial, or quasi-judicial tribunal or agency of competent
jurisdiction.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York are authorized or obligated by
law, executive order or government decree to remain closed. All references to
any “day” or any particular day of any “calendar month” shall mean calendar day
unless otherwise specified.

 

“Closing Date” shall mean the “Closing Date” under and as defined in the
Indenture.

 

“Convey” means to sell, transfer, assign, contribute or otherwise convey assets
hereunder.

 

“Conveyance” means, as the context may require, the Initial Conveyance or a
Subsequent Conveyance.

 

“Existing Sale and Contribution Agreement” has the meaning set forth in the
recitals.

 

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Initial Conveyance” has the meaning set forth in Section 2.1(a).

 

“Investment Management Agreement” means the Amended and Restated Investment
Management Agreement, dated as of the date hereof, by and between the FS Energy
and Power Fund, as Investment Manager, and the Purchaser.

 

“Lien” means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including tax liens, mechanics’ liens and any liens
that attach by operation of law.

 

“Obligor” means any Person who is an obligor under any Transferred Asset.

 

“Official Body” means any government or political subdivision or any agency,
authority, regulatory body, bureau, central bank, commission, department or
instrumentality of

 

2

--------------------------------------------------------------------------------


 

any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator, in each case whether foreign or domestic.

 

“Payment Date” means each Subsequent Conveyance Date and the date of the Initial
Conveyance.

 

“Permitted Lien” means (i) the Lien in favor of the Purchaser, (ii) Liens for
Taxes and mechanics’ or suppliers’ liens for services or materials supplied, in
either case, not yet due and payable and for which adequate reserves have been
established in accordance with GAAP and (iii) any other lien as mutually agreed
upon by the Seller and Purchaser.

 

“Purchase Date” shall mean each date a Transferred Asset is Conveyed from Seller
to Purchaser.

 

“Purchase Notice” has the meaning set forth in Section 2.1(b).

 

“Purchase Price” has the meaning set forth in Section 3.1.

 

“Purchaser” has the meaning set forth in the preamble hereto.

 

“Related Security” means, with respect to each Transferred Asset:

 

(a)                                 any property securing such Transferred
Asset, all payments paid in respect thereof and all monies due, to become due
and paid in respect thereof accruing after the applicable Payment Date and all
liquidation proceeds thereof;

 

(b)                                 all guaranties, indemnities and warranties,
insurance policies, financing statements and other agreements or arrangements of
whatever character from time to time supporting or securing payment of any such
indebtedness;

 

(c)                                  all collections with respect to such
Transferred Asset and any of the foregoing; and

 

(d)                                 any guarantees or similar credit enhancement
for an Obligor’s obligations under such Transferred Asset, all UCC financing
statements or other filings relating thereto, including all rights and remedies,
if any, against any Related Security, including all amounts due and to become
due to the Purchaser thereunder and all rights, remedies, powers, privileges and
claims of the Purchaser thereunder (whether arising pursuant to the terms of
such agreement or otherwise available to the Purchaser at law or in equity).

 

“Repurchase Amount” means, for any Warranty Asset Transfer for which a payment
is being made pursuant to Section 6.1 as of any time of determination, an amount
equal to the purchase price paid by the Purchaser for such Transferred Asset
(excluding purchased accrued interest and original issue discount) less any
payments received in connection with such Transferred Asset.

 

“Retained Interest” means, with respect to any Transferred Asset, (a) such
obligations to provide additional funding with respect to such Transferred Asset
that have been

 

3

--------------------------------------------------------------------------------


 

retained by the other lender(s) of such Transferred Asset, (b) all of the rights
and obligations, if any, of the agent(s) under the underlying instruments of
such Transferred Asset, (c) any unused commitment fees associated with the
additional funding obligations that are being retained in accordance with clause
(a) above, and (d) any agency or similar fees associated with the rights and
obligations of the agent(s) that are being retained in accordance with clause
(b) above.

 

“Restatement Date” means September 11, 2014.

 

“Schedule of Transferred Assets” has the meaning set forth in Section 2.1(a).

 

“Seller” has the meaning set forth in the preamble hereto.

 

“Subsequent Conveyance” has the meaning set forth in Section 2.1(b).

 

“Subsequent Conveyance Date” has the meaning set forth in Section 2.1(b).

 

“Taxes” means all taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), assessments, fees or other charges imposed by
any Official Body, including any interest, additions to tax or penalties
applicable thereto.

 

“Transaction Documents” means this Agreement and the Investment Management
Agreement, and any other documents to be executed and delivered in connection
with the foregoing.

 

“Transferred Assets” means a portfolio of loans, equity securities, debt
securities and other obligations.

 

“Warranty Transferred Assets” has the meaning set forth in Section 6.1.

 

SECTION 1.2                                 Other Terms. All accounting terms
not specifically defined herein shall be construed in accordance with generally
accepted accounting principles. All terms used in Article 9 of the UCC, and not
specifically defined herein, are used herein as defined in such Article 9. The
term “including” when used in this Agreement means “including without
limitation.”  Except as otherwise provided herein, terms not defined in this
Agreement shall have the respective meanings set forth in the Indenture.

 

SECTION 1.3                                 Computation of Time Periods. Unless
otherwise stated in this Agreement, in the computation of a period of time from
a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding.”

 

4

--------------------------------------------------------------------------------


 

ARTICLE II

 

CONVEYANCES OF TRANSFERRED ASSETS

 

SECTION 2.1                                 Conveyances.

 

(a)                                 On the terms and subject to the conditions
set forth in this Agreement, the Seller Conveyed to the Purchaser prior to the
Restatement Date, and the Purchaser purchased and accepted from the Seller prior
to the Restatement Date (the “Initial Conveyance”), all of the Seller’s right,
title and interest in and to each Transferred Asset listed on Schedule A to this
Agreement (as such schedule may be amended, supplemented, updated or otherwise
modified from time to time, the “Schedule of Transferred Assets”), together with
all other Related Security and all proceeds of the foregoing but excluding the
Retained Interests (if any) for such Transferred Asset.  Each Transferred Asset
Conveyed prior to the Restatement Date and listed on Schedule A (as in effect on
the Restatement Date, prior to giving effect to any amendment, supplement,
update or other modification) was sold by the Seller and purchased by the
Purchaser.

 

(b)                                 In the event the Purchaser agrees, from time
to time after the Restatement Date, to acquire additional Transferred Assets
(including Related Security) from the Seller, the Purchaser shall deliver
written notice thereof to the Seller substantially in the form set forth in
Schedule B hereto (each a “Purchase Notice”), designating the date of the
proposed Conveyance (a “Subsequent Conveyance Date”, and each such conveyance
being herein called a “Subsequent Conveyance”), and attaching a supplement to
the Schedule of Collateral Obligations identifying the Transferred Assets
proposed to be Conveyed.  On the terms and subject to the conditions set forth
in this Agreement, the Seller shall Convey to the Purchaser, and the Purchaser
shall purchase, on the applicable Subsequent Conveyance Date, all of the
Seller’s right, title and interest in and to each Transferred Asset then
reported by the Seller on the supplement to the Schedule of Transferred Assets
attached to the related Purchase Notice, together with all other Related
Security and all proceeds of the foregoing but excluding the Retained Interests
(if any) for such Transferred Asset.

 

(c)                                  It is the express intent of the Seller and
the Purchaser that each Conveyance of Transferred Assets by the Seller to the
Purchaser pursuant to this Agreement be construed as an absolute sale and/or
contribution of such Transferred Assets by the Seller to the Purchaser. Further,
it is not the intention of the Seller and the Purchaser that any purchase be
deemed a grant of a security interest in the Transferred Assets by the Seller to
the Purchaser to secure a debt or other obligation of the Seller. However, in
the event that, notwithstanding the intent of the parties, the Conveyances
hereunder shall be characterized as loans and not as sales and/or contributions,
then (i) this Agreement also shall be deemed to be, and hereby is, a security
agreement within the meaning of the UCC and other applicable law and (ii) the
Conveyances by the Seller provided for in this Agreement shall be deemed to be,
and the Seller hereby grants to the Purchaser, a security interest in, to and
under all of the Seller’s right, title and interest in, to and under, whether
now owned or hereafter acquired, such Transferred Assets and all proceeds of the
foregoing. The Purchaser and its assignees shall have, with respect to such
Transferred Assets and other related rights, in addition to all the other rights
and remedies available to the

 

5

--------------------------------------------------------------------------------


 

Purchaser and its assignees and under the other Transaction Documents, all the
rights and remedies of a secured party under any applicable UCC.

 

The Seller and the Purchaser shall, to the extent consistent with this
Agreement, take such actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Transferred Assets to
secure a debt or other obligation, such security interest would be deemed to be
a perfected security interest in favor of the Purchaser under applicable law and
will be maintained as such throughout the term of this Agreement. The Seller
represents and warrants that the Transferred Assets are being transferred with
the intention of removing them from the Seller’s estate pursuant to Section 541
of the Bankruptcy Code.

 

(d)                                 On the date hereof, the Seller agrees to
file, at its own expense, a financing statement or statements with respect to
the Transferred Assets Conveyed by the Seller hereunder from time to time
(including prior to the date hereof) meeting the requirements of applicable
state law in the jurisdiction of the Seller’s organization to perfect and
protect the interests of the Purchaser created hereby under the UCC against all
creditors of, and purchasers from, the Seller, and to deliver a file-stamped
copy of such financing statements or other evidence of such filings to the
Purchaser as soon as reasonably practicable after its receipt thereof.

 

(e)                                  The Seller agrees that from time to time,
at its expense, it will promptly execute and deliver all instruments and
documents and take all actions as may be reasonably necessary or as the
Purchaser may reasonably request, in order to perfect or protect the interest of
the Purchaser in the Transferred Assets purchased hereunder or to enable the
Purchaser to exercise or enforce any of its rights hereunder. Without limiting
the foregoing, the Seller will, in order to accurately reflect the Conveyances
contemplated by this Agreement, execute and file such financing or continuation
statements or amendments thereto or assignments thereof (as permitted pursuant
hereto) or other documents or instruments as may be reasonably requested by the
Purchaser. The Seller hereby authorizes the Purchaser to file and, to the
fullest extent permitted by applicable law the Purchaser shall be permitted to
file initial financing statements, continuation statements and amendments
thereto and assignments thereof without the Seller’s further action; provided
that the description of collateral contained in such financing statements shall
be limited to only Transferred Assets.  Carbon, photographic or other
reproduction of this Agreement or any financing statement shall be sufficient as
a financing statement.

 

SECTION 2.2                                 Indemnification. Without limiting
any other rights which any such Person may have hereunder or under applicable
law, the Seller agrees to indemnify on a net after-tax basis (including, for
example, taking into account the deductibility of an applicable underlying
damage, loss, liability or related cost and expense) the Purchaser and its
successors, transferees, and assigns and all officers, directors, shareholders,
controlling persons, employees and agents of any of the foregoing (each of the
foregoing Persons being individually called an “Indemnified Party”), forthwith
on demand, from and against any and all damages, losses, claims, liabilities and
related costs and expenses, including reasonable attorneys’ fees and
disbursements (all of the foregoing being collectively called “Indemnified
Amounts”) awarded against or incurred by any of them arising out of any breach
by the Seller of any of its obligations hereunder or arising as a result of the
failure of any representation or warranty of the Seller herein to be true and
correct on the date such representation or warranty was made, excluding,
however, (a) Indemnified Amounts in respect of any Transferred Asset due to such

 

6

--------------------------------------------------------------------------------


 

Obligor’s creditworthiness, as applicable, (b) Indemnified Amounts payable to an
Indemnified Party to the extent determined by a court of competent jurisdiction
to have resulted from gross negligence, bad faith or willful misconduct on the
part of any Indemnified Party or its agent or subcontractor, (c) except as
otherwise specifically provided herein, non-payment by any Obligor of an amount
due and payable with respect to a Transferred Asset and (d) Indemnified Amounts
resulting from the performance or non-performance of the Transferred Assets.

 

ARTICLE III

 

CONSIDERATION AND PAYMENT; REPORTING

 

SECTION 3.1                                 Purchase Price.  The purchase price
(the “Purchase Price”) for the Transferred Assets Conveyed on each Purchase Date
shall be a dollar amount equal to the fair market value (as agreed upon between
the Seller and the Purchaser at the time of such Conveyance) of such Transferred
Assets as of such date.

 

SECTION 3.2                                 Payment of Purchase Price.  The
Purchase Price shall be paid on the related Purchase Date at the option of the
Seller (a) by the Purchaser making a payment in cash of immediately available
funds, (b) by the Seller making a capital contribution to the Purchaser, or (c)
any combination of the foregoing clauses (a) and (b).

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.1                                 Seller’s Representations and
Warranties. The Seller represents and warrants to the Purchaser as of the
Restatement Date and as of each Purchase Date:

 

(a)                                 Organization and Good Standing. The Seller
is a Delaware statutory trust duly formed, validly existing and in good standing
under the laws of its jurisdiction of organization and is duly qualified to do
business, and is in good standing, in every jurisdiction in which the nature of
its business and the performance of its obligations hereunder and under the
other Transaction Documents to which it is a party requires it to be so
qualified, except where the failure to be so qualified or in good standing would
not reasonably be expected to have a material adverse effect on (i) its ability
to perform its obligations under this Agreement, (ii) the validity or
enforceability of the Transferred Assets and the Related Security and (iii) its
ability to perform its obligations under the other Transaction Documents to
which it is a party.

 

(b)                                 Power and Authority. The Seller has the
power and authority to own, pledge, mortgage, operate and convey the Transferred
Assets, to conduct its business as now, or proposed to be, conducted and to
execute and deliver this Agreement and the Transaction Documents to which it is
a party and to perform the transactions contemplated hereby and thereby.

 

(c)                                  Authorization; Contravention. The
execution, delivery and performance by the Seller of this Agreement, each other
Transaction Document to which it is a party and all

 

7

--------------------------------------------------------------------------------


 

other agreements, instruments and documents which may be delivered by it
pursuant hereto or thereto and the transactions contemplated hereby and thereby
(i) have been duly authorized by all necessary action on the part of the Seller,
(ii) do not contravene or cause the Seller to be in default in any material
respect under (A) its certificate of trust, (B) any contractual restriction with
respect to any indebtedness of the Seller or contained in any indenture, loan or
credit agreement, lease, mortgage, security agreement, bond, note or other
agreement or instrument binding on or affecting it or its property, or (C) any
law, rule, regulation, order, license, requirement, writ, judgment, award,
injunction or decree applicable to, binding on or affecting it or any of its
property and (iii) do not result in or require the creation of any Lien upon or
with respect to any of its properties (other than Liens created pursuant to this
Agreement).

 

(d)                                 Execution and Delivery. This Agreement and
each other Transaction Document to which the Seller is a party have been duly
executed and delivered by the Seller.

 

(e)                                  Governmental Authorization. No approval,
consent of, notice to, filing with or permits, licenses, qualifications or other
action by any Official Body having jurisdiction over it or its properties is
required or necessary (i) for the conduct of the Seller’s business as currently
conducted, for the ownership, use, operation or maintenance of its properties
and for the due execution, delivery and performance by the Seller of this
Agreement or any of the Transaction Documents to which it is a party or (ii) to
ensure the legality, validity, or enforceability of this Agreement in any
jurisdiction in which the Seller does business, in each case other than (A)
 consents, notices, filings and other actions which have been obtained or made
(or will be obtained or made substantially simultaneously with the Restatement
Date), and continuation statements and renewals in respect thereof and (B) where
the lack of such consent, notice, filing or other action would not have a
material adverse effect on its ability to perform its obligations hereunder and
under the Transaction Documents to which it is a party.

 

(f)                                   Legality; Validity; Enforceability.
Assuming due authorization, execution and delivery by each other party hereto
and thereto, this Agreement and each other Transaction Document to which it is a
party is the legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with its respective terms, except as such
enforceability may be limited by (A) bankruptcy, insolvency, reorganization, or
other similar laws affecting the enforcement of creditors’ rights generally, (B)
equitable limitations on the availability of specific remedies, regardless of
whether such enforceability is considered in a proceeding in equity or at law
and (C) implied covenants of good faith and fair dealing.

 

(g)                                  No Litigation. There are no proceedings or
investigations pending or, to its knowledge, threatened against the Seller,
before any court or Official Body having jurisdiction over it or its properties
(A) asserting the invalidity of this Agreement or any of the other Transaction
Documents, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents, (C)
seeking any determination or ruling that might materially and adversely affect
the performance by the Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the other Transaction Documents, (D)
seeking any determination or ruling that would reasonably be expected to have a
material adverse effect on any of the Transferred Assets or (E) seeking to
impose any excise, franchise, transfer or similar tax upon the conveyance of the
Transferred Assets hereunder.

 

8

--------------------------------------------------------------------------------


 

(h)                                 Legal Compliance. The Seller has complied
and will comply in all material respects with all Applicable Laws, judgments,
agreements with governmental authorities, decrees and orders with respect to its
business and properties and the Transferred Assets.

 

(i)                                     Taxes. The Seller has timely filed all
federal and other material Tax returns (foreign, federal, state, local and
otherwise) required to be filed by it relating to the Transferred Assets and has
paid all federal and other material Taxes due and payable by it relating to the
Transferred Assets (other than any amount the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Seller).  It is not liable for taxes with respect to the Transferred Assets
payable by any other Person.  No Tax lien or similar Adverse Claim has been
filed, and no claim has been filed or is being asserted, with respect to any Tax
relating to the Transferred Assets. Any taxes, fees and other governmental
charges payable by the Seller in connection with the transactions contemplated
by this Agreement and the execution and delivery of this Agreement have been
paid or shall have been paid if and when due.

 

(j)                                    Place of Business. The principal place of
business and chief executive office of the Seller, and the offices where the
Seller keeps all its Records, are located at its address specified in Section
7.3, or such other locations notified to the Purchaser in accordance with this
Agreement in jurisdictions where all action required by the terms of this
Agreement has been taken and completed. There are currently no, and during the
past four months (or such shorter time as the Seller has been in existence)
there have not been, any other locations where the Seller is located (as that
term is used in the UCC of the jurisdiction where such principal place of
business is located).

 

(k)                                 Ownership; Security Interest. In the event
that, notwithstanding the intent of the parties, the Conveyances hereunder shall
be characterized as loans and not as sales and/or contributions, then this
Agreement creates a valid and continuing Lien on the Transferred Assets in favor
of the Purchaser, which security interest is validly perfected under Article 9
of the UCC (to the extent such security interest may be perfected under such
article), and is enforceable as such against creditors of and purchasers from
the Seller; the Transferred Assets are comprised of Instruments, Security
Entitlements, General Intangibles, Certificated Securities, Uncertificated
Securities, Securities Accounts, Investment Property and Proceeds and such other
categories of collateral under the applicable UCC as to which the Seller has
complied with its obligations as set forth herein; the Seller has received all
consents and approvals required by the terms of any Transferred Asset to the
sale and granting of a security interest in the Transferred Assets hereunder to
the Purchaser; the Seller has taken all necessary steps to file or authorize the
filing of all appropriate financing statements in the proper filing office in
the appropriate jurisdictions under Applicable Law in order to perfect the
security interest in that portion of the Transferred Assets in which a security
interest may be perfected by filing pursuant to Article 9 of the UCC as in
effect in Delaware; all original executed copies of each underlying promissory
note constituting or evidencing any Transferred Asset have been delivered to the
Purchaser or its designee; none of the underlying promissory notes that
constitute or evidence any Transferred Assets has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Purchaser; with respect to a Transferred Asset that

 

9

--------------------------------------------------------------------------------


 

constitutes a Certificated Security, such Certificated Security has been
delivered to the Purchaser or its designee and, if in registered form, has been
specially Indorsed (within the meaning of the UCC) to the Purchaser or in blank
by an effective Indorsement or has been registered in the name of the Purchaser
upon original issue or registration of transfer by the Seller of such
Certificated Security; and in the case of an Uncertificated Security, by causing
the Purchaser or its designee to become the registered owner of such
Uncertificated Security.

 

(l)                                     Fair Consideration; No Avoidance for
Transferred Asset Payments. With respect to each Transferred Asset sold
hereunder, the Seller sold such Transferred Asset to the Purchaser in exchange
for payment, made in accordance with the provisions of this Agreement, in an
amount which constitutes fair consideration and reasonably equivalent value.
Each such Conveyance referred to in the preceding sentence shall not have been
made for or on account of an antecedent debt owed by the Seller to the
Purchaser. In addition, no such Conveyance shall have been made with the intent
to hinder or delay payment to or defraud any creditor of the Seller.

 

(m)                             Transferred Assets.  As of each Purchase Date,
Schedule A is an accurate and complete listing of all the Transferred Assets and
other Transferred Assets hereunder as of such Purchase Date.

 

(n)                                 Adequate Capitalization; No Insolvency. The
Seller is adequately capitalized and will not become insolvent after giving
effect to the transactions contemplated by this Agreement and the Transaction
Documents. The Seller is adequately capitalized for its business as proposed to
be conducted in the foreseeable future and does not expect the commencement of
any insolvency, bankruptcy or similar proceedings or the appointment of a
receiver, liquidator or similar official in respect of its assets. The Seller
executed and delivered each of the Transaction Documents to which it is a party
for fair consideration and without the intent to hinder, delay or defraud any of
its creditors or any other Person.

 

(o)                                 Good Title to Conveyed Transferred Assets.

 

i.                                     In respect of each Initial Conveyance,
the Seller, as of the date of such Initial Conveyance, has not assigned,
pledged, or otherwise conveyed or encumbered any interest in each Transferred
Asset to any other person, which assignment, pledge, conveyance or encumbrance
remains effective as of the applicable Purchase Date.  Immediately prior to the
purchase of any of the Transferred Asset by the Purchaser from the Seller, such
Transferred Asset is free and clear of any lien, encumbrance or impediment to
transfer created by Seller (including any Adverse Claim), and the Seller is the
sole record and beneficial owner of and has good and marketable title to and the
right to sell and transfer such Transferred Asset to the Purchaser and, upon the
Conveyance of such Transferred Asset to the Purchaser, the Purchaser shall be
the sole owner of such Transferred Asset free of any Adverse Claim created by
the Seller.

 

ii.                                  In respect of each Subsequent Conveyance,
the Seller has not assigned, pledged, or otherwise conveyed or encumbered any
interest in the Transferred Assets being Conveyed to any other person, which
assignment, pledge, conveyance or encumbrance remains effective as of the
applicable Purchase Date.  Immediately prior to

 

10

--------------------------------------------------------------------------------


 

the purchase of any of the Transferred Asset by the Purchaser from the Seller,
such Transferred Asset is free and clear of any lien, encumbrance or impediment
to transfer created by Seller (including any Adverse Claim), and the Seller is
the sole record and beneficial owner of and has good and marketable title to and
the right to sell and transfer such Transferred Asset to the Purchaser and, upon
the Conveyance of such Transferred Asset to the Purchaser, the Purchaser shall
be the sole owner of such Transferred Asset free of any Adverse Claim created by
the Seller.

 

(p)                                 True and Complete Information. All
information heretofore or hereafter furnished by or on behalf of the Seller in
writing to the Purchaser in connection with this Agreement, the other
Transaction Documents, the Transferred Assets, or any transaction contemplated
hereby is and will be (when taken as a whole) true, correct and complete in all
material respects.

 

(q)                                 Reserved.

 

(r)                                    Payment in Full. On the applicable
Purchase Date for each Transferred Asset, the Seller had no actual knowledge of
any fact which leads it to expect that any payments on the applicable
Transferred Asset will not be paid in full when due or to expect any other
material adverse effect on (A) the performance by the Seller of its obligations
under this Agreement or any of the Transaction Documents to which it is a party,
(B) the validity or enforceability of this Agreement or any of the Transaction
Documents to which it is a party, or (C) the Transferred Assets or the interests
of the Seller therein.

 

(s)                                   No Brokers or Finders.  No broker or
finder acting on behalf of the Seller was employed or utilized in connection
with this Agreement or the other Transaction Documents or the transactions
contemplated hereby or thereby and the Seller has no obligation to any Person in
respect of any finder’s or brokerage fees in connection therewith.

 

(t)                                    Reserved.

 

(u)                                 Special Purpose Entity. The Purchaser is an
entity with assets and liabilities separate and distinct from those of the
Seller and any Affiliates thereof.  Therefore, from and after the date of
execution and delivery of this Agreement, the Seller shall take all reasonable
steps, including all steps that the Purchaser may from time to time reasonably
request, to maintain the Purchaser’s identity as a legal entity that is separate
from the Seller and from each other Affiliate of the Seller, and to make it
manifest to third parties that the Purchaser is an entity with assets and
liabilities distinct from those of the Seller and each other Affiliate thereof
and not just a division of the Seller or any such other Affiliate.

 

(v)                                 Reserved.

 

(w)                               Set–Off, etc. At the time of Conveyance of a
Transferred Asset and to the knowledge of the Seller after reasonable inquiry as
of the applicable Purchase Date, such Transferred Asset has not been
compromised, adjusted, extended, satisfied, subordinated, rescinded, set–off or
modified by the Seller or by the Obligor thereof, and at such time such
Transferred Asset is not subject to compromise, adjustment, extension,
satisfaction, subordination, rescission, set–off, counterclaim, defense,
abatement, suspension, deferment,

 

11

--------------------------------------------------------------------------------


 

deduction, reduction, termination or modification, whether arising out of
transactions concerning such Transferred Asset or otherwise, by the Seller or by
the Obligor with respect thereto, except, in each case, for amendments,
extensions and modifications, if any, to such Transferred Asset otherwise
permitted under the Transaction Documents.

 

(x)                                 No Fraud.  Each Transferred Asset was
originated or acquired without any fraud or material misrepresentation by the
Seller or, to the Seller’s knowledge, on the part of the related Obligor.

 

SECTION 4.2                                 Reaffirmation of Representations and
Warranties by the Seller.  On the Restatement Date and on each Purchase Date,
the Seller, by accepting the proceeds of such Conveyance, shall be deemed to
have certified that all representations and warranties described in Section 4.1
are true and correct on and as of such day as though made on and as of such day
(or, if such representation or warranty is limited to a specific date, such
specific date). The representations and warranties set forth in Section 4.1
shall survive (i) the Conveyance of the Transferred Assets to the Purchaser and
(ii) the termination of the rights and obligations of the Purchaser and the
Seller under this Agreement.  Upon discovery by an officer of the Purchaser or
the Seller of a breach of any of the foregoing representations and warranties in
any material respect, the party discovering such breach shall give prompt
written notice to the other.

 

ARTICLE V

 

COVENANTS OF THE SELLER

 

SECTION 5.1                                 Covenants of the Seller. The Seller
hereby covenants and agrees with the Purchaser that, from the date hereof, and
until all amounts owed by the Seller pursuant to this Agreement have been paid
in full (other than as expressly survive the termination of this Agreement),
unless the Purchaser otherwise consents in writing:

 

(a)                                 Compliance with Agreements and Applicable
Laws. The Seller shall perform each of its obligations under this Agreement and
the other Transaction Documents to which it is a party and comply with all
Applicable Laws, including those applicable to the Transferred Assets and all
proceeds thereof, except to the extent that the failure to so comply would not
reasonably be expected to have a material adverse effect on (i) its ability to
perform its obligations under the Transaction Documents to which it is a party,
(ii) its assets, operations, properties, financial condition, or business or
(iii) the validity or enforceability of this Agreement or any of the other
Transaction Documents.

 

(b)                                 Maintenance of Existence and Conduct of
Business. The Seller shall: (i) do or cause to be done all things necessary to
(A) preserve and keep in full force and effect its existence as a Delaware
statutory trust and maintain its rights and franchises in its jurisdiction of
formation and (B) qualify and remain qualified as a foreign corporation in good
standing and preserve its rights and franchises in each jurisdiction in which
the failure to so qualify and remain qualified and preserve its rights and
franchises would reasonably be expected to have a material adverse effect on its
assets, operations, properties, financial condition, or business; (ii) continue
to conduct its business substantially as now conducted or as otherwise permitted

 

12

--------------------------------------------------------------------------------


 

hereunder and under its organizational documents; and (iii) at all times
maintain, preserve and protect all of its licenses, permits, charters and
registrations in each case except where the failure to maintain such liens,
permits, charters and registrations would not reasonably be expected to have a
material adverse effect on its assets, operations, properties, financial
condition, or business.

 

(c)                                  Cash Management Systems; Deposit of
Collections. The Seller shall transfer, or cause to be transferred, all
Collections received by the Seller to the appropriate account of the Purchaser
by the close of business on the Business Day following the date such Collections
are received.

 

(d)                                 Books and Records. The Seller shall keep
proper books of record and account in which full and correct entries shall be
made of all transactions with the Purchaser and the assets and business of the
Seller related to its obligations under this Agreement or any Transferred Assets
or assets proposed to be transferred in accordance with GAAP, maintain and
implement administrative and operating procedures necessary to fulfill its
obligations hereunder; and keep and maintain all documents, books, records and
other information necessary or reasonably advisable and relating to the
Transferred Assets prior to their Conveyance hereunder for the collection of all
Transferred Assets.

 

(e)                                  Reserved.

 

(f)                                   Taxes.  The Seller will file on a timely
basis all federal and other material Tax returns required to be filed and will
pay all federal and other material Taxes due and payable by it (other than any
amount the validity of which is contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP are
provided on the books of the Seller).

 

(g)                                  ERISA.  The Seller shall not, and shall not
cause or permit any of its Affiliates to, cause or permit to occur an event that
results in the imposition of a Lien on its interest, if any, in any Transferred
Asset under Section 412 of the IRC or Section 303(K) or 4068 of ERISA.

 

(h)                                 Liens. The Seller shall not create, incur,
assume or permit to exist any Lien on or with respect to any of its rights under
any of the Transaction Documents (other than the Lien covering this Agreement
and existing on the Restatement Date) or on or with respect to any of its rights
in the Transferred Assets, in each case other than Permitted Liens.  For the
avoidance of doubt, this Section 5.1(i) shall not apply to any property retained
by the Seller and not Conveyed or purported to be Conveyed hereunder.

 

(i)                                     Change of Name; Etc. The Seller shall
not change its name, identity or corporate structure in any manner that would
make any financing statement or continuation statement filed by the Seller in
accordance with Section 2.1(c) seriously misleading or change its jurisdiction
of organization, unless the Seller shall have given the Purchaser at least 10
days prior written notice thereof, and shall promptly file appropriate
amendments to all previously filed financing statements and continuation
statements.

 

13

--------------------------------------------------------------------------------


 

(j)                                    Sale Characterization. The Seller shall
not make statements or disclosures, or treat the transactions contemplated by
this Agreement (other than for tax or accounting purposes) in any manner other
than as a true sale, contribution or absolute assignment of the title to and
sole record and beneficial ownership interest of the Transferred Assets Conveyed
or purported to be Conveyed hereunder; provided that the Seller may consolidate
the Purchaser and/or its properties and other assets for accounting purposes in
accordance with GAAP.

 

(k)                                 Commingling. The Seller shall not, and shall
not permit any of its Affiliates to, deposit or permit the deposit of any funds
that do not constitute Collections or other proceeds of any Transferred Assets
into any account of the Purchaser to which Collections are deposited.

 

(l)                                     Non-consolidation Opinion. The Seller
shall not take any action contrary to any assumption as to Seller set forth in
any legal opinion delivered with respect to bankruptcy non-consolidation matters
in connection with the Transaction Documents.

 

ARTICLE VI

 

WARRANTY ASSETS

 

SECTION 6.1                                 Warranty Transferred Assets. The
Seller agrees that, with respect to any Transferred Asset, in the event of a
breach of any representation or warranty or covenant applicable to a Transferred
Asset set forth in Article IV or Article V (each such Transferred Asset, a
“Warranty Transferred Asset”), no later than 30 days after the earlier of (x)
knowledge of such breach on the part of the Seller and (y) receipt by the Seller
of written notice thereof given by the Purchaser of such breach, the Seller
shall either pay to the appropriate account of the Purchaser in immediately
available funds the Repurchase Amount with respect to the Warranty Transferred
Asset(s) to which such breach relates or substitute for such Warranty
Transferred Asset(s) one or more Transferred Asset(s) with an aggregate fair
market value at least equal to the Repurchase Amount of the Warranty Transferred
Asset(s) being replaced; provided, that no such repayment or substitution shall
be required to be made with respect to any Warranty Transferred Asset (and such
Transferred Asset shall cease to be a Warranty Transferred Asset) if, on or
before the expiration of such 30 day period the representations and warranties
in Article IV and the covenants in Article V with respect to such Warranty
Transferred Asset shall be made true and correct in all material respects with
respect to such Warranty Transferred Asset as if such Warranty Transferred Asset
had been Conveyed to the Purchaser on such day, as applicable.

 

ARTICLE VII

 

CONDITIONS PRECEDENT

 

SECTION 7.1                                 Conditions Precedent. The
obligations of the Purchaser to pay the Purchase Price for the Transferred
Assets sold on or prior to the Restatement Date and any Purchase Date shall be
subject to the satisfaction of the following conditions:

 

14

--------------------------------------------------------------------------------


 

(a)                                 All representations and warranties of the
Seller contained in this Agreement shall be true and correct in all material
respects on such Purchase Date;

 

(b)                                 All information concerning the Transferred
Assets provided to the Purchaser shall be true and correct, when taken as a
whole, in all material respects as of such Purchase Date;

 

(c)                                  The Seller shall have performed in all
material respects all other obligations required to be performed by the
provisions of this Agreement and the other Transaction Documents to which it is
a party;

 

(d)                                 The Seller shall have either filed or caused
to be filed the financing statement(s) required to be filed pursuant to Section
2.1(c); and

 

(e)                                  All corporate and legal proceedings, and
all instruments in connection with the transactions contemplated by this
Agreement and the other Transaction Documents shall be reasonably satisfactory
in form and substance to the Purchaser, and the Purchaser shall have received
from the Seller copies of all documents (including records of corporate
proceedings) relevant to the transactions herein contemplated as the Purchaser
may reasonably have requested.

 

ARTICLE VIII

 

MISCELLANEOUS PROVISIONS

 

SECTION 8.1                                 Amendments, Etc. This Agreement and
the rights and obligations of the parties hereunder may not be amended,
supplemented, waived or otherwise modified except in an instrument in writing
signed by the Purchaser and the Seller with, so long as the Notes issued under
the Indenture are Outstanting, the prior written consent of the holders of a
Majority of the Noteholders (as defined in the Indenture).  Any Conveyance or
reconveyance executed in accordance with the provisions hereof shall not be
considered an amendment or modification to this Agreement.

 

SECTION 8.2                                 Governing Law: Submission to
Jurisdiction.

 

(a)                                 THIS AGREEMENT AND THE NOTES SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

 

(b)                                 Each party hereto hereby irrevocably submits
to the non-exclusive jurisdiction of any New York State or Federal court sitting
in New York City in any action or proceeding arising out of or relating to the
Transaction Documents, and each party hereto hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such New York State court or, to the extent permitted by law, in such Federal
court. The parties hereto hereby irrevocably waive, to the fullest extent they
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding. The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive

 

15

--------------------------------------------------------------------------------


 

and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

 

SECTION 8.3                                 Notices. All notices and other
communications provided for hereunder shall, unless otherwise stated herein, be
in writing (including facsimile communication) and shall be personally delivered
or sent by certified mail, electronic mail, postage prepaid, or by facsimile, to
the intended party at the address or facsimile number of such party set forth
below:

 

(a)                                 in the case of the Purchaser:

 

Gladwyne Funding LLC
c/o FS Energy and Power Fund

2929 Arch Street, Suite 675

Philadelphia, PA 19104

Attention: Gerald F. Stahlecker, Executive Vice President

Telephone: (215) 495-1169

Facsimile: (215) 222-4649

 

(b)                                 in the case of the Seller:

 

FS Energy and Power Fund
2929 Arch Street, Suite 675

Philadelphia, PA 19104

Attention: Gerald F. Stahlecker, Executive Vice President

Telephone: (215) 495-1169

Facsimile: (215) 222-4649

 

All such notices and communications shall be effective, (a) if personally
delivered, when received, (b) if sent by certified mail, three Business Days
after having been deposited in the mail, postage prepaid, (c) if sent by two-day
mail, two (2) Business Days after having been deposited in the mail, postage
prepaid, (d) if sent by overnight courier, one (1) Business Day after having
been given to such courier, and (e) if transmitted by facsimile, when sent,
receipt confirmed by telephone or electronic means.

 

SECTION 8.4                                 Severability of Provisions. If any
one or more of the covenants, agreements, provisions or terms of this Agreement
shall for any reason whatsoever be held invalid, then such covenants,
agreements, provisions, or terms shall be deemed severable from the remaining
covenants, agreements, provisions, or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

 

SECTION 8.5                                 Reserved; Further Assurances.(a) 
The Purchaser and the Seller each agree that at any time and from time to time,
it shall promptly execute and deliver all further instruments and documents, and
take all reasonable further action, that is necessary or desirable to perfect
and protect the Conveyances and security interests granted or purported to be
granted by this Agreement.

 

16

--------------------------------------------------------------------------------


 

(b)                                 The Purchaser and the Seller agree to do and
perform, from time to time, any and all acts and to execute any and all further
instruments reasonably requested by the other party more fully to effect the
purposes of this Agreement and the other Transaction Documents, including the
execution of any financing statements or continuation statements or equivalent
documents relating to the Transferred Assets for filing under the provisions of
the UCC or other laws of any applicable jurisdiction.

 

SECTION 8.6                                 No Waiver; Cumulative Remedies. No
failure to exercise and no delay in exercising, on the part of the Purchaser or
the Seller, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not
exhaustive of any rights, remedies, powers and privilege provided by law.

 

SECTION 8.7                                 Counterparts. This Agreement may be
executed in two or more counterparts including telecopy transmission thereof
(and by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument.

 

SECTION 8.8                                 Binding Effect; Third-Party
Beneficiaries. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and permitted assigns.  To
the extent that any Transferred Asset requires that any transferee of an
interest therein must execute an assignment and assumption agreement whereby
such transferee assumes all of the obligations of the holder thereof with
respect to such Transferred Asset or portion thereof being transferred, and such
an agreement has not already been executed and delivered, the parties hereto
intend that this Agreement shall constitute such an assignment and assumption
agreement (within the meaning of such Transferred Asset) with respect to the
transfer of such Transferred Asset to the Purchaser and the Purchaser may enter
into an omnibus assignment and assumption agreement to evidence such assignment
and assumption pursuant to this Agreement. The Seller and Purchaser acknowledge
that the Purchaser has, pursuant to the Indenture, pledged and granted to the
Trustee a security interest in and lien on all of the Purchaser’s rights
hereunder to secure the Notes and the other Secured Obligations (as defined in
the Indenture), and the Seller and Purchaser agree that the Trustee and the
holders from time to time of the Notes are intended third party beneficiaries of
this Agreement entitled to enforce the same on behalf of the Purchaser.

 

SECTION 8.9                                 Merger and Integration. Except as
specifically stated otherwise herein, this Agreement sets forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement.

 

SECTION 8.10                          Headings. The headings herein are for
purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof.

 

17

--------------------------------------------------------------------------------


 

SECTION 8.11                          Non-Petition; Limited Recourse. The Seller
hereby agrees that it will not institute against, or join any other Person in
instituting against, the Purchaser any bankruptcy or insolvency Proceedings so
long as there shall not have elapsed one year and one day (or such longer
preference period as shall then be in effect) from the date on which all amounts
owed by the Seller pursuant to this Agreement have been paid in full. In
addition, the Seller shall have no recourse for any amounts payable or any other
obligations arising under this Agreement against any officer, member, director,
employee, partner, Affiliate or security holder of the Purchaser or any of its
successors or assigns.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Purchaser and the Seller each have caused this Sale and
Contribution Agreement to be duly executed by their respective officers as of
the day and year first above written.

 

 

 

FS ENERGY AND POWER FUND, as Seller

 

 

 

 

 

By:

/s/ Gerald F. Stahlecker

 

Name:

Gerald F. Stahlecker

 

Title:

Executive Vice President

 

 

 

 

 

GLADWYNE FUNDING LLC, as Purchaser

 

 

 

 

 

By:

/s/ Gerald F. Stahlecker

 

Name:

Gerald F. Stahlecker

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------